DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 16, 2022.
In view of the Amendments to the Claims filed June 16, 2022, the rejections of claims 1, 8-12, 19-23, 25, and 26 under 35 U.S.C. 103(a) previously presented in the Office Action sent March 21, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 8-12, 19-23, 25, 26, 31, and 32 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31 and 32 recite, “wherein the entire surface of the first conductive type semiconductor regions and the entire surface of the second conductive type semiconductor regions are parallel to the rear surface”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the entire surface of the first conductive type semiconductor regions and the entire surface of the second conductive type semiconductor regions are parallel to the rear surface. 
The specification teaches the rear surface as including a pyramidal texturing structure in which the entire surface of the first conductive type semiconductor regions and the entire surface of the second conductive type semiconductor regions are not parallel to (see Fig. 17). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 22, 26, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first conductive type semiconductor regions" on line 47-48.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the first conductive type semiconductor regions” to “the n-type semiconductor regions” would overcome the rejections.
Claim 12 recites the limitation " the second conductive type semiconductor regions " on line 50.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the second conductive type semiconductor regions” to “the p-type semiconductor regions” would overcome the rejections.
Claim 31 recites the limitation "the first pattern" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited first pattern (see line 11 of claim 1 “first patterns”), it is unclear as to what “the first pattern” recited on line 3 of claim 31 is referring to.
Amending “the first pattern” to “the first patterns” would overcome the rejection.
Claim 31 recites the limitation "the second pattern" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited second pattern (see line 19 of claim 1 “second patterns”), it is unclear as to what “the second pattern” recited on line 5 of claim 31 is referring to.
Amending “the second pattern” to “the second patterns” would overcome the rejection.
Claim 32 recites the limitation "the first pattern" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited first pattern (see line 11 of claim 12 “first patterns”), it is unclear as to what “the first pattern” recited on line 3 of claim 32 is referring to.
Amending “the first pattern” to “the first patterns” would overcome the rejection.
Claim 32 recites the limitation "the second pattern" on line 5.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited second pattern (see line 18 of claim 12 “second patterns”), it is unclear as to what “the second pattern” recited on line 5 of claim 32 is referring to.
Amending “the second pattern” to “the second patterns” would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, 19-23, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson (U.S. Patent No. 4,927,770) in view of Hacke et al. (U.S. Pub. No. 2006/0060238 A1), Korevaar et al. (U.S. Pub. No. 2008/0173347 A1), and Hacke et al. (U.S. Pub. No. 2005/0172996 A1).
With regard to claims 1 and 11, Swanson discloses a fabrication method of a back contact solar cell having a plurality of different conductive type semiconductor regions on a rear surface of a first conductive type semiconductor substrate, the method comprising: 
forming a front texturing structure and a rear texturing structure at front and rear surfaces, respectively, of the substrate (the claimed term “texturing structure” is interpreted to include a surface with a texture or surface topography; see Fig. 2A and Fig. 2B depicting substrate 30 having a bottom front and top rear surface; the cited bottom/front surface of substrate 30 is cited to read on the claimed forming a front texturing structure and a rear texturing structure because the cited bottom/front surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32; the cited top/rear surface of substrate 30 is cited to read on the claimed forming a rear texturing structure at the rear surface of the substrate because the cited top/rear surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32);
forming thermal oxide layers on the front and rear surfaces, respectively, of the substrate at the front and rear texturing structures (layers 32 depicted in Fig. 2A as formed on the cited bottom/front surface and cited top/rear surface of substrate 30; see line 29-31, column 3 "silicon substrate 30 has layers of silicon oxide 32 formed on the surfaces; see line 50-54, column 3 teaching heating layers 32 to a temperature of approximately 900°C”; the cited layers 32 are cited to read on the claimed “thermal oxide layers” as they are layers containing silicon oxide subjected to thermal treatment at approximately 900°C); 
forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers formed on the rear surface at predetermined intervals (as depicted in Fig. 2B, a first pattern of holes formed by removing the thermal oxide layer 32 interfacing the cited top/rear surface texturing structure; see line 37-42, column 3 disclosing "openings are formed through the silicon nitride and silicon oxide layers to expose surface portions on the substrate 30, and, as illustrated in FIG. 2C” which is cited to provide for the first patterns);
forming first conductive type semiconductor regions on the rear surface of the substrate through the first patterns by thermal diffusion (see Fig. 2B depicting forming phosphorus-doped glass 36 through the cited first patterns; see line 37-49, column 3 teaching heating the phosphorus-doped glass 36 to a temperature of approximately 900°C to form first conductive type semiconductor regions 42 cited to read on the claimed “thermal diffusion” as they dopant material from 36 diffuses into the substrate by a thermal process at approximately 900°C),
forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate that remains at the predetermined intervals with the first patterns (as depicted in Fig. 2D, a second pattern of holes formed by removing the oxide layer 32 interfacing the cited bottom/front surface texturing structure that remains at the predetermined intervals with the first pattern; see line 42-45, column 3 disclosing “Thereafter, a second plurality of openings are formed between the first openings" which is cited to provide for the second patterns); wherein
forming second conductive type semiconductor regions on the rear surface of the substrate through the second patterns (as depicted in Fig. 2D, forming second conductive type semiconductor regions 40 on the rear surface of cited substrate 30 through the cited second patterns/holes which 38; see line 42-45, column 3 teaching boron-doped glass 38); and
forming first electrode being in direct contact with the first conductive type semiconductor regions through the first patterns (44 depicted in Fig. 2H as in direct contact with the cited first conductive type semiconductor regions 42 through the cited first patterns) and
forming second electrode being in direct contact with the second conductive type semiconductor regions through the second patterns (44 depicted in Fig. 2H as in direct contact with the cited second conductive type semiconductor regions 40 through the cited second patterns), wherein
the rear texturing structure is positioned between the first conductive type semiconductor regions and the second conductive type semiconductor regions (such as depicted in annotated Fig. 2D below, a textured rear surface, cited to read on the claimed “the rear texturing structure”, as it is a surface with a texture or surface topography, is cited to read on the claimed “is positioned between the first conductive type semiconductor regions and the second conductive type semiconductor regions” because it includes a portion physically positioned between the cited first conductive type semiconductor regions 42 and the cited second conductive type semiconductor regions 40), wherein  

    PNG
    media_image1.png
    418
    667
    media_image1.png
    Greyscale

Annotated Fig. 2D
the front texturing structure on the front surface of the substrate is entirely formed on the front surface of the substrate (as depicted in annotated Fig. 2D above, the cited bottom/front surface of the substrate has the front texturing structure, or a surface with a texture or surface topography, interfacing oxide layer 32 entirely formed on the front surface of the substrate), wherein
the rear texturing structure is partially formed at the rear surface of the substrate (as depicted in annotated Fig. 2D above, a textured rear surface, cited to read on the claimed “the rear texturing structure”, partially formed at the cited rear surface of the substrate), wherein
the rear texturing structure is not formed at portions of the substrate corresponding to where the first conductive type semiconductor regions and the second conductive type semiconductor regions are positioned (as depicted in annotated Fig. 2D above, the cited rear texturing structure is not formed at portions of the substrate at the cited rear surface corresponding to where the cited first conductive type semiconductor regions 42 and the cited second conductive type semiconductor regions 40 are positioned at the rear surface), wherein
a thermal oxide layer at the front surface acts as front protection layer (such as cited thermal oxide layer 32 depicted in Fig. 2H at the cited front surface reading on the claimed “acts as front protection layer” as it functions as a physical barrier protecting the cited front surface), wherein
in the forming of the first conductive type  semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the second conductive type semiconductor regions at the rear surface (the cited thermal oxide layer at the rear surface 32 is cited to read on the claimed “in the forming of the first conductive type  semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the second conductive type semiconductor regions at the rear surface” as it functions as a mask providing a physical barrier protecting portions corresponding to the second conductive type semiconductor regions at the rear surface during the cited thermal diffusion as depicted in Fig. 2C), wherein
after forming of the second patterns, the thermal oxide layer at the rear surface remains between the first patterns and the second patterns and acts as a rear protection layer (as depicted in Fig. 2E-H, after forming of the cited second patterns, the cited thermal oxide layer at the rear surface remains between the cited first patterns and the cited second patterns and acts as a rear protection layer as it forms a physical barrier protecting the cited rear surface), and wherein
the first electrodes are formed so as to cover an entire surface of the first conductive type semiconductor regions and extend over an adjacent portion of the thermal oxide layer at the rear surface (as depicted in Fig. 2H, the cited first electrodes 44 are formed so as to cover, or extend over/above, an entire top surface of the cited first conductive type semiconductor regions 42 and extend over an adjacent portion of the cited thermal oxide layer 32), and
the second electrodes are formed so as to cover an entire surface of the second conductive type semiconductor regions and extend over an adjacent portion of the thermal oxide layer at the rear surface (as depicted in Fig. 2H, the cited second electrodes 44 are formed so as to cover, or extend over/above, an entire top surface of the cited second conductive type semiconductor regions 40 and extend over an adjacent portion of the cited thermal oxide layer 32).

Swanson does not disclose wherein the first and second patterns are formed through irradiating a laser light.
However, Hacke et al. discloses a fabrication method of a back contact solar cell (see TITLE). Hacke et al. teaches forming patterns/holes in the passivation layer/doping barrier layer, like that of Swanson, and teaches irradiating a laser light to scribe the patterns allows for higher quality CVD techniques for depositing the passivation/doping barrier layer so that the interface with the silicon layer is “tuned” and overcomes poor surface passivation (see [0045]). Hacke et al. teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean (see for example [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the laser scribing technique of Hacke et al. for the forming the first and second patterns in the method of Swanson because it would have provided for higher quality deposition techniques for the cited oxide layer allowing the interface with the silicon substrate to be "tuned" and overcomes poor surface passivation.
Swanson, as modified above, is cited to teach the claimed the “rear texturing structure is not present where the thermal oxide layer is partially removed” and the “rear texturing structure remains only between the first conductive type semiconductor regions and the second conductive type semiconductor regions at the rear surface of the substrate” because the laser scribing technique with laser damage etch and clean suggested by Hacke et al. would provide for a different and unique surface topology at the cited rear surface of the semiconductor substrate where the thermal oxide layer is partially removed due to the laser irradiation and laser etch and clean used to partially remove the thermal oxide layer. 
Swanson does not disclose wherein the second conductive type semiconductor regions are formed by a dopant screen printing.
However, Hacke et al. teaches a conventional technique of depositing boron dopant is by dopant screen printing (see [0105]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique of the boron dopant 38 of Swanson for the conventional dopant screen printing technique taught by Hacke et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for a boron dopant for a p-type semiconductor region in a silicon wafer solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).
Swanson, as modified above, does not disclose wherein the front and rear texturing structures are formed of a pyramid-shape.
However, Korevaar et al. discloses a fabrication method of a back contact solar cell (see Fig. 8). Korevaar et al. discloses texturing the semiconductor surfaces can help improve anti-reflectiveness (see [0035]). Korevaar et al. discloses texturing structures formed of a pyramid-shape (see Fig. 8 and see [0080] “pyramids”). Korevaar et al. teaches immersing in etching solution (see [0081]). Korevaar et al. teaches an interval on the rear surface of the semiconductor substrate between n-type and p-type conducive regions can also be textured (see Fig. 8 depicting rear surface 814 at the interval between the n-type and p-type conductive regions 822 and 832) and also recognizes that not all of the surfaces of the semiconductor substrate are required to be textured (see [0080]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited front and rear texturing structures of Swanson, as modified above, to include the cited etched pyramid-shaped texturing structures as taught by Korevaar et al. because it would have helped improve anti-reflectiveness. Swanson, as modified above with Korevaar et al., teaches the cited front and rear texturing structures “for reducing reflectance of incident light” as Korevaar et al. explains the texturing structure is for helping improve anti-reflectiveness ([0035]).
Swanson, as modified above, does not disclose wherein the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the first conductive type regions and the second conductive type regions in a vertical direction.
However, Hacke et l. of U.S. Pub. No. 2005/0172996 A1 teaches the conventional design of a doped semiconductor region 132 which has a width equal to the width of a lateral opening in a passivation layer 130 such that the thermal oxide layer 130 remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction (see Fig. 4B). Hacke et al. of U.S. Pub. No. 2005/0172996 A1 explains this configuration provides for avoiding the need to fire electrodes and provides large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces (see [0064]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface component configuration in the device of Swanson, as modified above, to include doped semiconductor regions with widths equal to widths of lateral openings in the passivation layer such that the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction, as suggested by Hacke et al. of U.S. Pub. No. 2005/0172996 A1, because it would provide for large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces.
With regard to claim 8, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson does not disclose wherein the first electrodes of the second electrodes are formed by a screen printing method.
However, Hacke et al. of U.S. Pub. No. 2006/0060238 A1 discloses formation of metal electrodes by screen printing because low temperature processing can lead to minimizing metallurgical interaction with metal and silicon material (see [0064]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fabrication method of Swanson to include the screen printing technique of Hacke et al. of U.S. Pub. No. 2006/0060238 A1 because it would lead to low temperature processing which leads to minimizing metallurgical interaction with metal and silicon material.
With regard to claim 9, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson, as modified above, does not disclose wherein the laser patterning comprises a Nd/YAG laser source.
However, Hacke et al. of U.S. Pub. No. 2005/0172996 A1 discloses a method for fabricating a back contact solar cell and discloses using a Nd:YAG laser source for removing material (see [0045]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the laser removal step in the method of Swanson, as modified above, for the specific Nd:YAG laser technique of Hacke et al. of U.S. Pub No. 2005/0172996 A1 because the simple substitution of a known element known in the art to perform the same function, in the instant case a type of laser scribing to create back contact solar cells, is a matter of obviousness (see MPEP 2143 B).
With regard to claim 10, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson does not disclose forming an anti-reflection coating on an upper surface of the thermal oxide layer formed on the front surface of the substrate from among the thermal oxide layers. 
However, Hacke et al. of U.S. Pub. No. 2006/0060238 A1discloses forming a silicon nitride layer on the front surface of the substrate in order to form an anti-reflective coating (see [0116]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fabrication method of Swanson to include forming an anti-reflection layer as taught by Hacke et al. of U.S. Pub. No. 2006/0060238 A1because it would provide for desired antireflection properties and because the combination of elements known in the prior art by predictable techniques, in the instant case combining the antireflection layer of Hacke et al. of U.S. Pub. No. 2006/0060238 A1 by depositing a silicon nitride layer on a front surface, supports a prima facie obviousness determination (see MPEP 2143 A); especially since it would have provided for the predictable results of providing antireflection on incident radiation on the front surface of the solar cell.
With regard to claim 12, Swanson discloses a fabrication method of a back contact solar cell having a plurality of different dopant type semiconductor regions on a rear surface of a p-type semiconductor substrate, the method comprising: 
forming a front texturing structure and a rear texturing structure at front and rear surfaces, respectively, of the substrate (the claimed term “texturing structure” is interpreted to include a surface with a texture or surface topography; see Fig. 2A and Fig. 2B depicting substrate 30 having a bottom front and top rear surface; the cited bottom/front surface of substrate 30 is cited to read on the claimed forming a front texturing structure and a rear texturing structure because the cited bottom/front surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32; the cited top/rear surface of substrate 30 is cited to read on the claimed forming a rear texturing structure at the rear surface of the substrate because the cited top/rear surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32);
forming thermal oxide layers on the front and rear surfaces, respectively, of the substrate at the front and rear texturing structures (layers 32 depicted in Fig. 2A as formed on the bottom front surface and top rear surface of substrate 30; see line 29-31, column 3 "silicon substrate 30 has layers of silicon oxide 32 formed on the surfaces; see line 50-54, column 3 teaching heating layers 32 to a temperature of approximately 900°C”; the cited layers 32 are cited to read on the claimed “thermal oxide layers” as they are layers containing silicon oxide subjected to thermal treatment at approximately 900°C); 
forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers at predetermined intervals (as depicted in Fig. 2B, a first pattern of holes formed by removing the thermal oxide layer 32 interfacing the cited top/rear surface texturing structure; see line 37-42, column 3 disclosing "openings are formed through the silicon nitride and silicon oxide layers to expose surface portions on the substrate 30, and, as illustrated in FIG. 2C” which is cited to provide for the first patterns); 
forming n-type semiconductor regions on the rear surface of the substrate through the first patterns by thermal diffusion (see Fig. 2B depicting forming phosphorus-doped glass 36 through the cited first patterns; see line 37-49, column 3 teaching heating the phosphorus-doped glass 36 to a temperature of approximately 900°C to form n-type semiconductor regions 42 cited to read on the claimed “thermal diffusion” as they dopant material from 36 diffuses into the substrate by a thermal process at approximately 900°C), 
forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate (as depicted in Fig. 2D, a second pattern of holes formed by removing the thermal oxide layer 32 interfacing the cited bottom/front surface texturing structure; see line 42-45, column 3 disclosing “Thereafter, a second plurality of openings are formed between the first openings" which is cited to provide for the second patterns); wherein 
p-type semiconductor regions are partially formed at the rear surface of the substrate to correspond to the second patterns (as depicted in Fig. 2D, p-type semiconductor regions 40 are partially formed at the rear surface of cited substrate 30 corresponding to, or at the position/interface of, the cited second patterns/holes); and 
forming first electrode being in direct contact with the n-type semiconductor regions through the first patterns (44 depicted in Fig. 2H as in direct contact with the cited n-type semiconductor regions 42 through the cited first patterns) and
forming second electrode being in direct contact with the p-type semiconductor regions through the second patterns (44 depicted in Fig. 2H as in direct contact with the cited p-type semiconductor regions 40 through the cited second patterns), wherein
the rear surface of the substrate has the rear texturing structure at intervals between the n-type semiconductor regions and the p-type semiconductor regions (such as depicted in annotated Fig. 2D below, a textured rear surface, cited to read on the claimed “the rear texturing structure”, as it is a surface with a texture or surface topography, is cited to read on the claimed “is positioned between the n-type conductive type semiconductor regions and the p-type conductive type semiconductor regions” because it includes a portion physically positioned between the cited n-type conductive type semiconductor regions 42 and the cited p-type conductive type semiconductor regions 40), wherein  

    PNG
    media_image1.png
    418
    667
    media_image1.png
    Greyscale

Annotated Fig. 2D
the rear texturing structure is partially formed at the rear surface of the substrate (as depicted in annotated Fig. 2D above, a textured rear surface, cited to read on the claimed “the rear texturing structure”, partially formed at the cited rear surface of the substrate), wherein
the rear texturing structure is not formed at portions of the substrate corresponding to where the n-type semiconductor regions and the p-type semiconductor regions are positioned (as depicted in annotated Fig. 2D above, the cited rear texturing structure is not formed at portions of the substrate at the cited rear surface corresponding to where the cited n-type semiconductor regions 42 and the cited p-type semiconductor regions 40 are positioned at the rear surface), wherein
a thermal oxide layer at the front surface acts as front protection layer (such as cited thermal oxide layer 32 depicted in Fig. 2H at the cited front surface reading on the claimed “acts as front protection layer” as it functions as a physical barrier protecting the cited front surface), wherein
in the forming of the n-type semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the p-type semiconductor regions at the rear surface (the cited thermal oxide layer at the rear surface 32 is cited to read on the claimed “in the forming of the n-type semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the p-type semiconductor regions at the rear surface” as it functions as a mask providing a physical barrier protecting portions corresponding to the p-type semiconductor regions at the rear surface during the cited thermal diffusion as depicted in Fig. 2C) and wherein
after forming of the second patterns, the thermal oxide layer at the rear surface remains between the first patterns and the second patterns and acts as a rear protection layer (as depicted in Fig. 2E-H, after forming of the cited second patterns, the cited thermal oxide layer at the rear surface remains between the cited first patterns and the cited second patterns and acts as a rear protection layer as it forms a physical barrier protecting the cited rear surface) , and wherein
the first electrodes are formed so as to cover an entire surface of the first conductive type semiconductor regions and extend over an adjacent portion of the thermal oxide layer at the rear surface (as depicted in Fig. 2H, the cited first electrodes 44 are formed so as to cover, or extend over/above, an entire top surface of the cited first conductive type semiconductor regions 42 and extend over an adjacent portion of the cited thermal oxide layer 32), and
the second electrodes are formed so as to cover an entire surface of the second conductive type semiconductor regions and extend over an adjacent portion of the thermal oxide layer at the rear surface (as depicted in Fig. 2H, the cited second electrodes 44 are formed so as to cover, or extend over/above, an entire top surface of the cited second conductive type semiconductor regions 40 and extend over an adjacent portion of the cited thermal oxide layer 32).

Swanson does not disclose wherein the first and second patterns are formed through irradiating a laser light.
However, Hacke et al. discloses a fabrication method of a back contact solar cell (see TITLE). Hacke et al. teaches forming patterns/holes in the passivation layer/doping barrier layer, like that of Swanson, and teaches irradiating a laser light to scribe the patterns allows for higher quality CVD techniques for depositing the passivation/doping barrier layer so that the interface with the silicon layer is “tuned” and overcomes poor surface passivation (see [0045]). Hacke et al. teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean (see for example [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the laser scribing technique of Hacke et al. for the forming the first and second patterns in the method of Swanson because it would have provided for higher quality deposition techniques for the cited oxide layer allowing the interface with the silicon substrate to be "tuned" and overcomes poor surface passivation. 
Swanson does not disclose wherein the p-type conductive type semiconductor regions are formed by a dopant screen printing.
However, Hacke et al. teaches a conventional technique of depositing boron dopant is by dopant screen printing (see [0105]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique of the boron dopant 38 of Swanson for the conventional dopant screen printing technique taught by Hacke et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for a boron dopant for a p-type semiconductor region in a silicon wafer solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).
Swanson, as modified above, does not disclose wherein the front and rear texturing structures are formed of a pyramid-shape.
However, Korevaar et al. discloses a fabrication method of a back contact solar cell (see Fig. 8). Korevaar et al. discloses texturing the semiconductor surfaces can help improve anti-reflectiveness (see [0035]). Korevaar et al. discloses texturing structures formed of a pyramid-shape (see Fig. 8 and see [0080] “pyramids”). Korevaar et al. teaches immersing in etching solution (see [0081]). Korevaar et al. teaches an interval on the rear surface of the semiconductor substrate between n-type and p-type conducive regions can also be textured (see Fig. 8 depicting rear surface 814 at the interval between the n-type and p-type conductive regions 822 and 832) and also recognizes that not all of the surfaces of the semiconductor substrate are required to be textured (see [0080]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited front and rear texturing structures of Swanson, as modified above, to include the cited etched pyramid-shaped texturing structures as taught by Korevaar et al. because it would have helped improve anti-reflectiveness. Swanson, as modified above with Korevaar et al., teaches the cited front and rear texturing structures “for reducing reflectance of incident light” as Korevaar et al. explains the texturing structure is for helping improve anti-reflectiveness ([0035]).
Swanson, as modified above, does not disclose wherein the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the n-type regions and the p-type regions in a vertical direction.
However, Hacke et l. of U.S. Pub. No. 2005/0172996 A1 teaches the conventional design of a doped semiconductor region 132 which has a width equal to the width of a lateral opening in a passivation layer 130 such that the thermal oxide layer 130 remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction (see Fig. 4B). Hacke et al. of U.S. Pub. No. 2005/0172996 A1 explains this configuration provides for avoiding the need to fire electrodes and provides large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces (see [0064]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface component configuration in the device of Swanson, as modified above, to include doped semiconductor regions with widths equal to widths of lateral openings in the passivation layer such that the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction, as suggested by Hacke et al. of U.S. Pub. No. 2005/0172996 A1, because it would provide for large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces.
With regard to claim 19, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses further comprising
a passivation layer formed at least on the rear surface of the substrate at intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions (34, Fig. 2A-H).
With regard to claim 20, independent claim 1 and dependent claim 19 are obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses wherein 
the passivation layer formed on the rear surface of the substrate at the intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions has another texturing structure corresponding to the pyramid-shaped rear texturing structure of the rear surface of the substrate (such as another texturing structure, or a surface with a texture or surface topography, depicted in Fig. 2D at the interface of the cited passivation layer 34 and oxide layer 32, corresponding to the cited rear texturing structure of the rear surface of the substrate, as modified to include the pyramid-shape suggested by Korevaar et al. above, because it is in a corresponding position/location above the cited pyramid-shaped rear texturing structure of the rear surface of the substrate).
With regard to claim 21, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses wherein
the pyramid-shaped rear texturing structure of the rear surface of the substrate is one that remains after forming of the second patterns (such as depicted in Fig. 2D depicting the cited rear texturing structure of the rear surface of the substrate, as modified to include the pyramid-shape suggested by Korevaar et al. above, remains after forming the cited second patterns).
With regard to claim 22, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein 
the rear surface of the substrate has the pyramid-shaped rear texturing structure at the intervals between the n-type semiconductor regions and the p-type semiconductor regions which remains after forming the second pattern (see Fig. 2D of Swanson depicting intervals between the n-type and p-type semiconductor regions which comprises the cited rear texturing structure at the interface with oxide layer 32, as modified to include the pyramid-shape suggested by Korevaar et al. above).
With regard to claim 23, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses wherein 
a first portion of the rear surface of the substrate having the pyramid-shaped rear texturing structure of the rear surface of the substrate is different from a second portion of the rear surface of the substrate that is other than the first portion (see Fig. 2D of Swanson depicting intervals between the first conductive type and second conductive type semiconductor regions which comprises the cited rear texturing structure, as modified to include the pyramid-shape suggested by Korevaar et al. above, at the interface with oxide layer 32 cited to read on the claimed “first portion” which "is different" from a second portion, such as the interface between the cited substrate rear top surface and dopant materials 36 and 38 because the cited first and second portions have different textures, or surface topographies that are not 100% identical).
With regard to claim 25, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein
the intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate (recall Swanson, as modified by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 above, teaches the first and second patterns are formed through irradiating a laser light and Hacke et al. of U.S. Pub. No. 2006/0060238 A1 teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean at [0048]; the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions are cited to “have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate” because the laser light irradiation technique suggested by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 which causes laser damage to the irradiated surface would necessarily laser damage the portion of the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions directly adjacent the cited first and second patterns which would alter the surface texture or topography of the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions directly adjacent the cited first and second patterns; since the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions directly adjacent the cited first and second patterns necessarily include laser damage, the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions directly adjacent the cited first and second patterns are without the cited pyramid-shaped rear texturing structure of the rear surface of the substrate). 
With regard to claim 26, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein
the intervals between the n-type semiconductor regions and the p-type semiconductor regions have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate (recall Swanson, as modified by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 above, teaches the first and second patterns are formed through irradiating a laser light and Hacke et al. of U.S. Pub. No. 2006/0060238 A1 teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean at [0048]; the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions are cited to “have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate” because the laser light irradiation technique suggested by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 which causes laser damage to the irradiated surface would necessarily laser damage the portion of the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions directly adjacent the cited first and second patterns which would alter the surface texture or topography of the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions directly adjacent the cited first and second patterns; since the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions directly adjacent the cited first and second patterns necessarily include laser damage, the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions directly adjacent the cited first and second patterns are without the cited texturing of the rear surface of the substrate).
Claims 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson (U.S. Patent No. 4,927,770) in view of Hacke et al. (U.S. Pub. No. 2006/0060238 A1), Korevaar et al. (U.S. Pub. No. 2008/0173347 A1), and Hacke et al. (U.S. Pub. No. 2005/0172996 A1), and in further view of Hieslmair (U.S. Patent No. 8,853,527 B2).
With regard to claims 31 and 32, independent claims 1 and 12 are obvious over Swanson in view of Hacke et al., Korevaar et al., and Hacke et al. under 35 U.S.C. 103(a) as discussed above. Swanson, as modified above, discloses wherein the entire surface of the first conductive type semiconductor regions and the entire surface of the second conductive type semiconductor regions are parallel to the rear surface (see Fig. 2H of Swanson depicting the cited entire surface of the first and second conductive type semiconductor regions as including the rear surface)
Swanson, as modified above, does not disclose wherein the entire surface of the first conductive type semiconductor regions and the entire surface of the second conductive type semiconductor regions are equal to exposed surfaces formed by openings formed by the first/second patterns.
However, Hieslmair teaches a fabrication method of a back contact solar cell (see Title and Abstract). Hieslmair teaches a process providing an entire surface of first conductive type semiconductor regions 164 and an entire surface of second conductive type semiconductor regions 166 equal to exposed surfaces formed by openings formed by first/second patterns 168 (see Fig. 5). Hieslmair teaches the efficient processing provides for driving dopants relatively deeply into the substrate material to obtain desired levels of dopant (see line 1-42, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Swanson, as modified above, to include the doping processing technique of Hieslmair because it would have provided for an efficient processing for driving dopants relatively deeply into the substrate material to obtain desired levels of dopant.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 30, 2022